Citation Nr: 0612986	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04- 29 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Robert Pezold, Associate Counsel


INTRODUCTION

The veteran had active service from June 1976 until June 1982 
with subsequent service in the reserves from 1984 through 
1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Reno, Nevada.  The Board notes that correspondence enclosed 
in the veteran's claims file indicates that, because the 
veteran resides in Korea, the VA Regional Office in 
Pittsburgh, Pennsylvania has jurisdiction over the veteran's 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran contends that he suffers from bilateral hearing 
loss and tinnitus due to acoustic trauma sustained while 
working on the flight line for many years in service.  His 
DD 214 reflects that his military occupational specialty was 
aircraft armament systems specialist.  Hence, the Board finds 
that it is reasonable to conclude that the veteran sustained 
acoustic trauma in service, as such is consistent with the 
circumstances of the veteran's service.  38 U.S.C. § 1154(a) 
(West 2002).  The veteran's claim file contains an 
audiological evaluation dated in January 2003 from the 121st 
General Hospital.  While the evaluation does state the 
veteran suffers from moderate hearing loss in both the right 
and left ears, it provides no further details regarding the 
veteran's hearing loss.  Specifically, that examination 
report does not contain interpreted audiometric data.  
Instead, it only provides an uninterpretted audiogram.  
Furthermore, the examiner provided no determination as to the 
etiology of the veteran's hearing loss.  The evaluation makes 
no mention of tinnitus.   

Therefore, the evidence presently of record provides 
insufficient information to properly evaluate the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  Moreover, the Board also 
acknowledges that the veteran requested a VA examination in 
his notice of disagreement dated in February 2004.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of any hearing loss 
and tinnitus.  Specifically, the examiner 
is requested to opine whether it is at 
least as likely as not that any current 
hearing loss and/or tinnitus is 
etiologically related to acoustic trauma 
sustained in service while working a 
flight line as a mechanic.  All necessary 
tests and studies should be accomplished, 
and complaints and clinical 
manifestations should be reported in 
detail.  The claims file must be reviewed 
by the examiner in conjunction with the 
examination.

2.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





